UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 2, 2010 (January 27, 2010) The Quantum Group, Inc. (Exact name of registrant as specified in its charter) Nevada 000-31727 20-0774748 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3420 Fairlane Farms Road, Suite C, Wellington, Florida, 33414 (Address of Principal Executive Office) (Zip Code) (561) 798-9800 (Registrants telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On January 27, 2010, Lawrence B. Fisher notified The Quantum Group, Inc. (the Company) that he was resigning from its Board of Directors of the Company (the Board) and from all committees of the Board on which he served, effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. The Quantum Group, Inc. Date: February 2, 2010 By: /s/ Donald B. Cohen Donald B. Cohen Executive Vice President and Chief Financial Officer
